UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50571 Response Biomedical Corp. (Exact name of registrant as specified in its charter) Vancouver, British Columbia, Canada 98 -1042523 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1781 - 75th Avenue W. Vancouver, British Columbia, Canada, V6P 6P2 (Address of principal executive offices) (604)456-6010 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act: YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 129,104,393 as of July 27, 2012. I Response Biomedical Corp. Index to Form 10-Q PART I. FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 4. CONTROLS AND PROCEDURES 27 PART II. OTHER INFORMATION 28 ITEM1. LEGAL PROCEEDINGS 28 ITEM 1A. RISK FACTORS 28 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 41 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 41 ITEM 4. MINE SAFETY DISCLOSURES 41 ITEM 5. OTHER INFORMATION 41 ITEM 6. EXHIBITS 42 SIGNATURES 43 II SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.In some cases, you can identify forward-looking statements by terms such as "may," "will," "should," "could," "would," “hope,” "expects," "plans," "intends," "anticipates," "believes," "estimates," "projects," "predicts," “pursue,” "potential" and similar expressions intended to identify forward-looking statements.These forward-looking statements include, without limitation, statements relating to future events, future results, and future economic conditions in general and statements about: · Our future strategy, structure, and business prospects; · The planned commercialization of our additional clinical and environmental testing applications; · Our ability to attain and maintain profitability; · Our ability to obtain financing to fund our operations and the terms of any such funding; · The adequacy of our funding; and · Use of cash, cash needs and ability to raise capital. These statements involve known and unknown risks, uncertainties and other factors, including the risks described in PartII, of this Quarterly Report on Form 10-Q, which may cause our actual results, performance or achievements to be materially different from any future results, performances, time frames or achievements expressed or implied by the forward-looking statements.Given these risks, uncertainties and other factors, you should not place undue reliance on these forward-looking statements.Information regarding market and industry statistics contained in this Quarterly Report on Form10-Q is included based on information available to us that we believe is accurate.It is generally based on academic and other publications that are not produced for purposes of securities offerings or economic analysis.We have not reviewed or included data from all sources and cannot assure you of the accuracy of the market and industry data we have included. Unless the context indicates or requires otherwise, in this Quarterly Report on Form 10-Q, references to the “Company” shall mean Response Biomedical Corp. References to “$” or “dollars” shall mean Canadian dollars unless otherwise indicated. -1- PART I.FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS Response Biomedical Corp. Consolidated Financial Statements (Unaudited) (Expressed in Canadian dollars) As of June 30, 2012 and December 31, 2011 and for the Three and Six Month Periods Ended June 30, 2012 and 2011. -2- RESPONSE BIOMEDICAL CORP. CONSOLIDATED BALANCE SHEETS (See Note 2 – Basis of Presentation and Going Concern Uncertainty) (Unaudited) (In Canadian dollars) June 30, 2012 December 31, 2011 $ $ ASSETS Current Cash and cash equivalents Trade receivables, net Other receivables Inventories [note 5] Prepaid expenses and other Total current assets Long-term prepaid expenses Restricted deposits [note 7] Property, Plant and Equipment Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Current Accounts payable and accrued liabilities [notes 6 and 9] Lease inducements - current portion [note 7] Repayable leasehold improvement allowance - current portion [note 7] Deferred revenue - current portion Warrant liability [notes 4 and 8] Total current liabilities Lease inducements [note 7] Repayable leasehold improvement allowance [note 7] Deferred revenue Commitments and contingencies [notes 10 and 12] Shareholders' equity Common shares [note 8] Additional paid-in capital [note 8] Deficit ) ) Total shareholders' equity See accompanying notes -3- RESPONSE BIOMEDICAL CORP. CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (Unaudited) (In Canadian dollars) Three Months Ended June 30, Six Months Ended June 30, $ REVENUE Product sales [note 11] Cost of sales [notes 5, 8, and 10] Gross profit on product sales Contract service fees and revenues from collaborative research arrangements - - EXPENSES [notes 8, 9, and 10] Research and development General and administrative Sales and marketing OTHER EXPENSES (INCOME) Interest expense [note 7] Interest income ) Foreign exchange (gain) loss ) ) ) Unrealized (gain) loss on revaluation of warrant liability [note 4] ) - - ) Net income (loss) and comprehensive income (loss) for the period ) ) ) Income (loss) per common share - basic [note 8] ) ) ) Income (loss) per common share - diluted [note 8] ) ) ) Weighted average number of common shares outstanding - basic [note 8] Weighted average number of common shares outstanding - diluted [note 8] See accompanying notes -4- RESPONSE BIOMEDICAL CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In Canadian dollars) Six Months Ended June 30, $ $ OPERATING ACTIVITIES Net loss for the period ) ) Add (deduct) items not involving cash: Depreciation of property, plant and equipment Amortization of intangible assets - Amortization of deferred lease inducements ) ) Restricted deposits - ) Stock-based compensation Unrealized loss on revaluation of warrant liability - Changes in non-cash working capital Trade receivables ) ) Other receivables Inventories ) Prepaid expenses and other ) ) Accounts payable and accrued liabilities ) ) Deferred revenue ) ) Cash used in operating activities ) ) INVESTING ACTIVITIES Purchase of property, plant and equipment ) ) Cash used in investing activities ) ) FINANCING ACTIVITIES Repayment of repayable leasehold improvement allowance ) ) Cash used in financing activities ) ) Decrease in cash during the period ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period See accompanying notes -5- RESPONSE BIOMEDICAL CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. DESCRIPTION OF BUSINESS Response Biomedical Corp. (the “Company”) was incorporated on August20, 1980 under the predecessor to the Business Corporations Act (British Columbia).The Company is engaged in the research, development, commercialization and distribution of diagnostic technologies for the medical point of care (“POC”) and on-site environmental testing markets. POC and on-site diagnostic tests (or assays) are simple, non-laboratory based tests performed using portable hand-held devices, compact desktop analyzers, single-use test cartridges and/or dipsticks.Since 1996, the Company has developed and commercialized a proprietary diagnostic system called RAMP®. The RAMP® System is a portable fluorescence immunoassay-based diagnostic technology that combines the performance of a clinical lab with the convenience of a dipstick test. Immunoassays are highly sensitive and specific tests used to identify and measure small quantities of materials, such as proteins.A large variety of biological molecules and inorganic materials can be targeted. Accordingly, the RAMP® technology is applicable to multiple distinct market segments and many products within those segments.RAMP® tests are now commercially available for use in the early detection of heart attack, congestive heart failure, influenza A+B, the respiratory syncytial virus, environmental detection of West Nile Virus, and biodefense applications including the rapid on-site detection of anthrax, smallpox, ricin and botulinum toxin. 2. BASIS OF PRESENTATION AND GOING CONCERN UNCERTAINTY These unaudited interim consolidated financial statements have been prepared by management in Canadian dollars in accordance with United States generally accepted accounting principles (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q.Accordingly, they do not include all of the information and footnotes required to be presented for complete financial statements.The accompanying unaudited consolidated financial statements reflect, in the opinion of management, all adjustments (which include reclassifications and normal recurring adjustments) necessary for a fair presentation of the results for the interim periods presented.The accompanying consolidated balance sheet at December 31, 2011 has been derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year then ended.The consolidated financial statements and related disclosures have been prepared with the assumption that users of the interim financial information have read or have access to the audited consolidated financial statements for the preceding fiscal year.Accordingly, these unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the related notes thereto included in the Annual Report on Form 10-K for the year ended December 31, 2011 and filed with the United States Securities and Exchange Commission (“SEC”) on March 29, 2012. Going Concern Uncertainty The accompanying financial statements have been prepared assuming the Company will continue to operate as a going concern, which contemplates the realization of assets and liabilities and commitments in the normal course of business.However, as presented in the financial statements, as of June 30, 2012, the Company had a cash balance of $3,453,494 and an accumulated deficit of $110,204,710.The Company also incurred a net loss of $3,314,619 and negative cash flows from operations of $3,650,166 in the six months ended June 30, 2012.As a result, there exists substantial doubt about the Company’s ability to continue as a going concern. Management has been able, thus far, to finance the operations through a series of equity financings. On December29, 2011, the Company closed a rights offering for net cash proceeds of $6,037,803. Management will continue, as appropriate, to seek other sources of financing on favorable terms. However, there are no assurances that any such financing can be obtained on favorable terms, if at all.In view of these conditions, the ability of the Company to continue as a going concern is dependent upon its ability to obtain such financing and, ultimately, on achieving profitable operations.The outcome of these matters cannot be predicted at this time.The consolidated financial statements do not include any adjustments to the amounts and classification of assets and liabilities that might be necessary should the Company be unable to continue in business. Such adjustments could be material. -6- 3. RECENT ACCOUNTING PRONOUNCEMENTS On January 1, 2012, the Company adopted Accounting Standards Update (ASU) 2011 – 04, “Fair Value Measurement”.This ASU clarifies the concepts related to highest and best use and valuation premise, blockage factors and other premiums and discounts, the fair value measurement of financial instruments held in a portfolio and of those instruments classified as a component of shareowners' equity. The guidance includes enhanced disclosure requirements about recurring Level 3 fair value measurements, the use of nonfinancial assets, and the level in the fair value hierarchy of assets and liabilities not recorded at fair value. The provisions of this ASU are effective prospectively for interim and annual periods beginning on or after December15, 2011. The adoption of this standard did not have a material effect on the Company’s consolidated financial statements. On January 1, 2012, the Company adopted Accounting Standards Update (ASU) 2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011 – 05 (ASC 220): Presentation of Comprehensive Income.”ASU 2011-12 eliminates the requirement to report the components of net income and other comprehensive income in interim periods.In addition, ASU 2011-12 defers certain provisions of ASU 2011-05 pertaining to the presentation of reclassification adjustments separately on the income statement.ASU 2011-12 is effective for interim and annual periods beginning on or after December 15, 2011.All other requirements in ASU 2011-05 are not affected by this update, including the requirement to report comprehensive income either in a single continuous financial statement or in two separate but consecutive financial statements. The provisions of ASU 2011-05 are effective for interim and annual periods beginning on or after December 15, 2011.The adoption of this standard did not have a material effect on the Company’s consolidated financial statements as the Company does not have other comprehensive income. 4. FAIR VALUE MEASUREMENTS Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (“exit price”) in an orderly transaction between market participants at the measurement date.Fair value measurements of financial instruments are determined by using a fair value hierarchy that prioritizes the inputs to valuation techniques into three levels according to the relative reliability of the inputs used to estimate the fair values. The three levels of inputs used to measure fair value are as follows: Level 1 – Unadjusted quoted prices in active markets for identical financial instruments; Level 2 – Inputs other than quoted prices that are observable for the financial instrument either directly or indirectly; and Level 3 – Inputs that are not based on observable market data. In determining fair value measurements, the Company uses the most observable inputs when available. For certain of the Company’s financial instruments, including cash and cash equivalents, trade receivables, other receivables, and accounts payable and accrued liabilities the carrying amounts approximate fair values due to their short-term nature. The carrying value of the restricted deposits approximates its fair value due to the nature of the cash deposit.The fair value of the repayable leasehold improvement allowance approximates its carrying value as the fixed interest rate of 11% is considered to approximate the current market rate. The fair value hierarchy level at which a financial instrument is categorized is determined on the basis of the lowest level input that is significant to the fair value measurement. Financial Instruments carried at fair value as of June 30, 2012 Level 1 Level 2 Level 3 Total $ Liabilities Warrant Liability - - -7- As of June 30, 2012, the warrant liability is recorded at its fair value of $4,342,239. The Company reassesses the fair value of the common stock warrants at each reporting date utilizing a Black-Scholes pricing model. Inputs used in the pricing model include estimates of stock price volatility, contractual term of the warrant, and risk-free interest rate. The computation of expected volatility was based on the historical volatility of the Company’s stock.A small change in the estimates used in the Black-Scholes pricing model may have a relatively large change in the estimated valuation of the common stock warrants. The following table presents the changes in fair value of the Company’s total Level 3 financial liabilities for the six month period ended June 30, 2012: Balance at December 31, 2011 Unrealized loss Exercise of Warrants Balance at June 30, 2012 Warrant Liability $ $ $ ) $ Quantitative information about unobservable inputs used in Level 3 fair value measurements is presented below: Valuation Technique Unobservable Input As at June 30, 2012 As at December 31, 2011 Warrant Liability Option Model Stock Price Volatility % % A 5% increase or decrease in stock price volatility would cause a corresponding $100,000 ($110,000 – December 31, 2011) increase or decrease to the Warrant Liability. 5.INVENTORIES June 30, 2012 December 31, 2011 $ $ Raw materials Work in progress Finished goods The carrying value of inventory as of June 30, 2012 includes a provision for lower of cost and market value on the Company’s RAMP®200 Readers in the amount $102,453 [December31, 2011 - $102,453].The carrying value of inventory as of June 30, 2012 also includes a provision for obsolescence in the amount of $53,398 [December31, 2011 - $31,515].For the three and six month periods ended June 30, 2012, inventory write-downs and obsolescence charges were $9,784 and $66,571 [2011 - $358,907 and $398,706]. -8- 6.ACCOUNTS PAYABLE AND ACCRUED LIABILITIES Accounts payable and accrued liabilities comprise: June 30, 2012 December 31, 2011 $ $ Trade accounts payable Employee related accounts payable and accrued liabilities Royalties Other accrued liabilities 7.LEASE INDUCEMENTS During the year ended December31, 2007, the Company entered into a 15 year facility lease agreement [note 10[c][i]].The agreement provides for lease inducements to be provided by the landlord to the Company which are summarized as follows: June 30, 2012 December 31, 2011 $ $ Current Portion Rent-free inducement [i] Non-repayable leasehold improvement allowance [ii] Repayable leasehold improvement allowance [iii] Total Current Portion Long-Term Portion Rent-free inducement [i] Non-repayable leasehold improvement allowance [ii] Repayable leasehold improvement allowance [iii] Total Long-Term Portion Total The lease inducements disclosed on the consolidated balance sheets as a result of these benefits is comprised of the following: [i]In 2007, the Company entered into a long-term facility lease agreement that included an eight and one half month rent-free period from May17, 2007 to February1, 2008.The lease inducement benefit arising from the rent-free period is being amortized on a straight-line basis over the term of the operating lease as a reduction to rental expense.Amortization for the three and six month periods ended June 30, 2012 amounted to a reduction of rental expense $13,569 and $27,138 [2011 - $13,569 and $27,138]. [ii]The Company received a non-repayable allowance for an amount of $1.7 million for expenditures related to general upgrades to the facility.The lease inducement benefit arising from the non-repayable leasehold improvement allowance is being amortized on a straight-line basis over the balance of the term of the lease beginning April1, 2008 as a reduction to rental expense.Amortization for the three and six month periods ended June 30, 2012 amounted to a reductions of rental expense of $28,666 and $57,330 [2011 - $28,665 and $57,330]. -9- [iii]The Company received a repayable leasehold improvement for an amount of $7.8 million used for additional improvements to the facility.This lease inducement is being repaid over the term of the operating lease commencing February1, 2008 at approximately $88,500 per month including interest calculated at an interest rate negotiated between the Company and the landlord.Principal repayments for the three and six month periods ended June 30, 2012 amounted to $81,801 and $161,394 [2011 - $73,317 and $144,654]. Interest payments for the three and six month periods ended June 30, 2012 amounted to $183,635 and $369,480 [2011 - $192,119 and $386,219]. To secure the lease, the Company is maintaining a security deposit with the landlord in the form of an irrevocable letter of credit in the amount of $870,610 collateralized by a term deposit with a market value of $870,610 that is presented as part of restricted deposits in the long-term asset section of the balance sheets. 8. SHARE CAPITAL AND ADDITIONAL PAID-IN CAPITAL [a]Authorized - Unlimited common shares without par value. [b]Issued The Company closed a shareholder rights offering on December 29, 2011 consisting of 90,127,904 units, with each unit consisting of one common share and one common share purchase unit at a price of $0.0746 per share for total gross proceeds of $6,723,542. Each warrant entitles the holder thereof to purchase one common share of the Company at a price of $0.0746 per share for a period of five years after the closing date. Each warrant may only be exercised on a net cashless exercise basis, and no warrant may be exercised at a time when the exercise price equals or exceeds the current market price. Subject to certain exceptions, the holders of the warrants will be entitled to full ratchet anti-dilution price protection for a period of two years after the closing of the offering and volume weighted anti-dilution price protection thereafter. The Company accounts for warrants under the authoritative guidance on accounting for derivative financial instruments. As a result of these price protection features, the Company has classified these warrants on the accompanying balance sheet as a liability that is revalued at each balance sheet date subsequent to the initial issuance in accordance with Accounting Standards Codification (ASC) Topic 815 – Derivatives and Hedging. On the date of issuance, the Company used the Black-Scholes pricing model to value these warrants based on an assumed risk-free interest rate of 1.18%, estimated stock price volatility of 110%, and a contractual term to expiry of five years. Subsequent changes in the fair value of the warrants between the date of issuance and the balance sheet date are reflected in the consolidated statement of loss as unrealized gain (loss) on revaluation of warrant liability. The net proceeds of the rights offering was $6,037,803 after deducting issue costs of $685,739. Of these net proceeds, $2,330,921 was allocated to common shares and $3,706,882 was allocated to the warrants. Further, of this amount allocated to the warrants, $4,127,888 was recorded as warrant liability and $421,008 of issue costs allocated to the warrants was expensed to warrant issue costs on the consolidated statement of loss and comprehensive loss. During the six month period ended June 30, 2012, 142,615 warrants were exercised by holders resulting in the issuance of 26,227 common shares. [c]Stock option plan At the Annual General Meeting held June3, 2008, the Company’s shareholders’ approved a new stock option plan (“2008 Plan”).Under the plan, the Company may grant options to purchase common shares in the Company to employees, directors, officers and consultants of the Company. The exercise price of the options is determined by the Board but is equal to the fair market value of the common shares at the grant date. The Company estimates the fair value of options on the date of the grant. The options vest over the requisite service period in accordance with terms as determined by the Board, typically over four years.Stock options expire no later than five years from the date of grant. -10- At the Annual General Meeting held June 19, 2012, the Company’s shareholders’ approved an increase to the Company’s authorized shares under its 2008 stock option plan from 1,700,000 to 24,200,000. Of the 24,200,000 stock options authorized for grant under the 2008 Plan, 13,436,811 stock options are available for grant as of June 30, 2012. Stock option transactions and the number of stock options outstanding are summarized below: Number of optioned common shares Weighted average exercise price # $ Balance at December 31, 2011 Options granted Options forfeited ) Options expired ) Balance, June 30, 2012 At June 30, 2012, the following stock options were outstanding: Range of exercise price Number of shares under option Weighted average remaining contractual life Weighted average exercise price Number of options currently exercisable Weighted average exercise price $ # (years) $ # $ - The fair value of each stock award is estimated on the grant date using the Black-Scholes option-pricing model based on the assumptions noted in the following table: Six Months Ended June 30, Risk-free interest rates 1.48%
